UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7531


DE’ANDRE DUNSTON,

                    Plaintiff - Appellant,

             v.

NURSE BROWN, Medical/Nurse; RIVERSIDE REGIONAL JAIL, Kitchen,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00638-HEH-RCY)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


De’Andre Dunston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       De’Andre Dunston, a Virginia inmate, appeals the district court’s order dismissing

without prejudice Dunston’s 42 U.S.C. § 1983 (2012) civil rights action for failure to

comply with the court’s prior order giving him 30 days to submit a consent form

authorizing the collection of the filing fee from his inmate trust account. While this

appeal was pending, Dunston completed and submitted the required consent form. The

district court, in an order issued on November 21, 2017, reinstated the action, albeit under

a new civil number. By virtue of this order, the district court effectively granted Dunston

the only relief he could have obtained by way of this appeal. Accordingly, we dismiss

this appeal as moot. See CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 474

(4th Cir. 2015) (“Litigation may become moot during the pendency of an appeal when an

intervening event makes it impossible for the court to grant effective relief to the

prevailing party.”).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2